United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 10-2358
                                ___________

David M. Deloria,                      *
                                       *
            Appellant,                 *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * District of South Dakota.
Ed Lightenberg, Director of P.N.P.,    *
SDSP Bd of P.N.P.; Douglas Weber,      * [UNPUBLISHED]
Warden SDSP; South Dakota Board        *
of Pardons and Paroles; Kay Nikolas, *
Bd. Member; Patricia Meyers, Bd.       *
Member; Mr. Alders, Bd. Member;        *
James Smith, Bd. Member; Dave          *
Nelson, Bd. Member,                    *
                                       *
            Appellees.                 *
                                  ___________

                          Submitted: November 1, 2010
                             Filed: November 4, 2010
                              ___________

Before WOLLMAN, MELLOY, and GRUENDER, Circuit Judges.
                         ___________

PER CURIAM.
      South Dakota inmate David Deloria appeals the district court’s1 dismissal
without prejudice of his 42 U.S.C. § 1983 complaint asserting that he was improperly
denied parole and good time credits, in violation of his due process rights.

       Upon careful de novo review, see Moore v. Sims, 200 F.3d 1170, 1171 (8th Cir.
2000) (per curiam) (dismissal under 28 U.S.C. § 1915(e)(2)(B)); Cooper v. Schriro,
189 F.3d 781, 783 (8th Cir. 1999) (per curiam) (dismissal under 28 U.S.C. § 1915A),
we conclude that Deloria failed to state a claim. See Wilkinson v. Dotson, 544 U.S.
74, 81-82 (2005) (state prisoners may use only habeas remedies when they seek to
invalidate duration of confinement, either directly through injunction compelling
speedier release or indirectly through judicial determination that necessarily implies
unlawfulness of state’s custody); Figg v. Russell, 433 F.3d 593, 597-600 (8th Cir.
2006) (parole board members are absolutely immune from suit when considering and
denying parole questions; extending absolute immunity to parole agent where his
function was so associated with function of parole board that he was also cloaked in
immunity); cf. Zar v. S.D. Bd. of Exam’rs of Psychologists, 976 F.2d 459, 464 (8th
Cir. 1992) (board of examiners itself was not “person” within meaning of § 1983).
We also agree with the district court that, to the extent Deloria asserted an equal
protection claim related to his ineligibility for good time credits, he failed to state a
claim. Cf. Bergee v. S.D. Bd. of Pardons & Paroles, 608 N.W.2d 636, 644 (S.D.
2000) (inmates’ equal protection rights not violated where prisoners sentenced prior
to effective date of new parole statute are required to serve out sentences under old
statute).

      Accordingly, the judgment is affirmed. See 8th Cir. R. 47B.
                      ______________________________


      1
        The Honorable Lawrence L. Piersol, United States District Judge for the
District of South Dakota, adopting the report and recommendations of the Honorable
John E. Simko, United States Magistrate Judge for the District of South Dakota.

                                          -2-